Title: To Thomas Jefferson from Thomas Munroe, 10 June 1805
From: Munroe, Thomas
To: Jefferson, Thomas


                  
                     Monday 10 June 1805
                  
                  T Munroe presents his best respects, and has the Honor of enclosing for the Presidents signature a Draft on the Treasury for a further sum of Ten thousand Dollars.—
                  It has occurr’d to TM that it might, perhaps, be satisfactory to the President if applications to him from time to time for Drafts on the Treasury were accompanied by Accounts of the disbursement of the Amt. previously drawn—If such Accounts, or any kind of sketches or statements of Expenditures should be directed by the President to be rendered to him it will occasion TM but little trouble to furnish them whenever they may be required.—
               